Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The invention of Group III and all species IIa-IIc and IIe-IIf (see office actions of 2/15/19 and 9/18/19, respectively) are hereby rejoined with the elected invention. The letter of 2/12/21 is entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. R.J. Stern on 2/12/21.
In claim 18, line 7, after “fluorescent protein”, delete “(cpFP)”.
In claim 18, line 10, after “Cerulean”, delete “and” and substitute therefor --- , ----.
In claim 18, line 11, after “tagGFP”, delete “, mNEON, and a synthetic non-Aqueroa fluorescent protein” and substitute therefor --- and mNEON green -----.
In claim 18, line 20 at the very end, delete “cpFP” and substitute therefor --- circularly permuted, fluorescent protein ----..
In claim 37, line 9, “fluorescent protein”, delete “(cpFP)”.
In claim 37, line 11, after “Cerulean”, delete “and” and substitute therefor --- , ----.
In claim 37, line 13, delete “, mNEON, and a synthetic non-Aqueroa fluorescent protein” and substitute therefor --- and mNEON green -----.

In claim 37, line 22, after “fluorescent from the”, delete “cpFP” and substitute therefor ---- circularly permuted, fluorescent protein -----. 

The following is an examiner’s statement of reasons for allowance:
Claims 18, 20, 31-34, 36-37, 39-42 and 45-46 are directed to a nucleic acid molecule encoding a cyclic adenosine monophosphate (cAMP) sensor protein, the cAMP sensor protein comprising 
a polypeptide comprising a cAMP-binding domain from an exchange protein activated by cAMP 2(Epac2) protein 
a hinge region from an Epac2 protein, and, 
a circularly permuted, fluorescent protein, wherein the fluorescent protein is selected from the group consisting of GFP, eGFP, eYFP, Emerald, mApple, mPlum, mCherry, tdTomato, mStrawberry, J-Red, DsRed-monomer, mOrange, MKO, mCitrine, Venus, YPet, CyPet, mCFPm, Cerulean and T-Sapphire, mKOK, mUKG, Clover, mKate, tagRFP, tagGFP, and mNEON green; 
wherein the polypeptide is joined to one end of the hinge region; 
wherein the circularly permuted fluorescent protein has been inserted into the hinge region; and,
 wherein binding of cAMP to the cAMP- binding domain alters the level of fluorescence from the circularly permuted fluorescent protein and a method of detecting changes in the intracellular level of a cyclic monophosphate (cAMP) utilizing said nucleic acid molecule.

Since said nucleic acid molecule is both novel and non-obvious, a method of use thereof as claimed is also novel and non-obvious.
Claims 18, 20, 31-34, 36-37, 39-42 and 45-46 are allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656